     Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


FLOYD S. BLEDSOE,

                Plaintiff,

v.                                                               Case No. 16-2296-DDC-JPO

BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY
OF JEFFERSON, KANSAS, et al.,

            Defendants.
____________________________________

                                 MEMORANDUM AND ORDER

        This matter comes before the court on plaintiff’s Motion to Certify Interlocutory Appeal

as Frivolous (Doc. 179). Plaintiff’s motion addresses a subset of all named defendants in this

action who call themselves “the Jefferson County Defendants[,]” a shorthand reference that the

court adopts in this Order.1 See Doc. 189 at 2. The Jefferson County Defendants filed a

Response in Opposition to plaintiff’s motion. Id. Plaintiff filed a Reply (Doc. 190). And, on

April 27, 2021, the court conducted the required hearing on this matter (Doc. 195). Now, the

court is ready to rule plaintiff’s motion. Albeit with some reluctance, the court denies plaintiff’s

motion. Below, the court explains why.

I.      Factual and Procedural Background

        A.      Factual Background

        The following facts are taken from plaintiff’s Second Amended Complaint (Doc. 141)

and the record of this case as memorialized in the docket. The court assumed previously that



1
       The Jefferson County Defendants are Jeffrey Herrig, in his individual and official capacity,
Randy Carreno, Troy Frost, and Robert Poppa. See Doc. 158 at 1 (Order on Mot. to Dismiss).
      Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 2 of 20




these allegations are true—for purposes of its Order on the Jefferson County Defendants’ Motion

to Dismiss this case (Doc. 158)—and as it must under Fed. R. Civ. P. 12(b)(6). See Ramirez v.

Dep’t of Corr., 222 F.3d 1238, 1240 (10th Cir. 2000). Here, the court recites this background

briefly merely to reintroduce the backdrop for the current motion.

        Almost exactly five years ago, plaintiff initiated this lawsuit against defendants—

individuals and state government entities. Doc. 1 (Compl.). His lawsuit alleges profound loss

and suffering of a sort that raises fundamental questions about civil rights and our criminal

justice system. As plaintiff alleges in his Second Amended Complaint, he was wrongfully

accused, wrongfully tried, and wrongfully incarcerated for the abuse and murder of a 14-year-old

girl, Camille Arfmann. See generally Doc. 141 at 1–3 (Second Am. Compl. ¶¶ 1–8). He served

15 years in prison before his “conviction was overturned and he regained his freedom.” Id. at 3

(Second Am. Compl. ¶ 8).

        “Plaintiff now brings this action to obtain justice and to redress the devastating injuries

that Defendants have caused him.” Id. (Second Am. Compl. ¶ 9). Plaintiff alleges each

defendant played a role in concocting a sweeping scheme to pin the young girl’s abuse and

murder on him, despite their knowledge of the true perpetrator’s identity—plaintiff’s brother,

Tom.2 See, e.g., id. at 9 (Second Am. Compl. ¶ 47) (“Nonetheless, Defendants schemed to pin

Camille’s murder on Floyd.”).




2
         Plaintiff’s brother “had intellectual difficulties[,]” and plaintiff alleges defendants encouraged and
instructed him to learn and repeat their chosen narrative about the crime. See Doc. 190 at 2 (“Floyd
alleges deliberate and intentional acts by Defendants, including . . . coaching Tom—who had intellectual
difficulties—to help him learn Defendants’ false narrative . . . and withholding evidence that Tom was
guilty and that Floyd was innocent.”).

                                                      2
     Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 3 of 20




       B.      Procedural Background

       In November 2020, the court issued a 162-page Order (Doc. 158) addressing defendants’

Motion to Dismiss plaintiff’s Second Amended Complaint. The Order explained that both sides

had presented valid arguments and some of them required dismissal of some claims but other

claims must proceed. See id. at 1 (“For reasons explained below, the court grants in part and

denies in part the Jefferson County defendants’ Motion to Dismiss.”). The court granted

defendants’ Motion to Dismiss plaintiff’s constitutional arguments rooted in procedural due

process, but not his claims based on substantive due process. See id. at 161.

       Defendants have appealed the court’s ruling to the Tenth Circuit Court of Appeals. Doc.

168 (Notice of Appeal). Based on their briefs for the current motion and their remarks during the

April 27 hearing, defendants challenge: (1) the court’s determination that plaintiff’s substantive

due process claims aren’t barred by Supreme Court precedent and Tenth Circuit holdings; and

(2) the court’s conclusion that plaintiff satisfied legal requirements for alleging plausibly the

conduct giving rise to his causes of action. The Jefferson County Defendants contend their

appeal relates entirely to issues of qualified immunity (namely, the court’s conclusion that it isn’t

appropriate at the pleading stage of this case), which means their interlocutory appeal is viable

and should proceed. Also, they say their interlocutory appeal should proceed at the cost of this

matter’s momentum overall. In other words, defendants here argue the court should stay

discovery until the Tenth Circuit rules their interlocutory appeal because “[g]enerally, a district

court lacks jurisdiction to proceed with discovery while an appeal challenging the denial of




                                                  3
      Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 4 of 20




qualified immunity is pending.” Doc. 189 at 1 (citing Stewart v. Donges, 915 F.2d 572, 574

(10th Cir. 1990)).3

        This case is far from over. Hence, defendants’ appeal is interlocutory—i.e., it arises

before a final judgment in this case. Turning next to the legal standard governing plaintiff’s

Motion to Certify Interlocutory Appeal as Frivolous, the court also explains the concept of an

interlocutory appeal.

II.     Legal Standard

        A “federal district court and a federal court of appeals should not attempt to assert

jurisdiction over a case simultaneously.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,

58 (1982). When a party to litigation files a notice of appeal, it’s “an event of jurisdictional

significance.” Id. The Supreme Court instructs that an appeal “confers jurisdiction on the court

of appeals and divests the district court of its control over those aspects of the case involved in

the appeal.” Id. (citations omitted). Typically, it’s a two-way street. In most instances, “courts

of appeals have no jurisdiction to review orders of the district court until there is a ‘final

decision’ from the district court under 28 U.S.C. § 1291.”4 Stewart v. Donges, 915 F.2d 572,

574 (10th Cir. 1990).

        However, the Supreme Court has carved out an exception to the general rule that federal

appellate courts lack jurisdiction until a district court enters its final judgment. This exception

includes a “small class” of cases involving interlocutory decisions “which finally determine


3
        The Jefferson County Defendants, as well as other defendants in this case who aren’t parties to
the current matter, also have filed motions to stay either the case or discovery in the case, pending the
Jefferson County Defendants’ interlocutory appeal. Their motions are pending before Magistrate Judge
O’Hara. Docs. 172, 174, 175.
4
        28 U.S.C. § 1291 governs “final decisions of the district courts of the United States” and provides
the “courts of appeals . . . shall have jurisdiction of appeals from” these decisions of federal district
courts.

                                                     4
     Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 5 of 20




claims of right separable from, and collateral to, rights asserted in the action, too important to be

denied review and too independent of the cause itself to require that appellate consideration be

deferred until the whole case is adjudicated.” Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 546 (1949). For these decisions, 28 U.S.C. § 1291 takes on a “‘practical rather than a

technical construction,’” and interlocutory appeals are treated as though they are “appeals from

final decisions.” Stewart, 915 F.2d at 574 (quoting Cohen, 337 U.S. at 546). Still, this is an

exception, not the rule. According to the Supreme Court, “[a]ll our jurisprudence is strongly

colored by the notion that appellate review should be postponed, except in certain narrowly

defined circumstances, until after final judgment has been rendered by the trial court.” Will v.

United States, 389 U.S. 90, 96 (1967) (citations omitted).

        Here, the appealing defendants have appealed the court’s latest ruling on a motion to

dismiss. Doc. 168 (Notice of Appeal). These defendants argue their appeal challenges the

court’s finding that they aren’t entitled to qualified immunity in this case. Appeals that turn “on

an issue of law” in the context of qualified immunity constitute viable interlocutory appeals.

Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (“[A] district court’s denial of a claim of qualified

immunity, to the extent that it turns on an issue of law, is an appealable ‘final decision’ within

the meaning of 28 U.S.C. § 1291 notwithstanding the absence of a final judgment.”); see also

Bledsoe v. Vanderbilt, 934 F.3d 1112, 1117 (10th Cir. 2019) (“[A] district court’s decision

denying immunity is ‘final’ within the meaning of 28 U.S.C. § 1291 under the collateral order

doctrine.” (citing Mitchell, 472 U.S. at 524–30)). Thus, appellate courts “have jurisdiction over

the district court’s denial of . . . immunity.” Bledsoe, 934 F.3d at 1117 (citations omitted).5



5
        The interlocutory appeal addressed in Bledsoe v. Vanderbilt turned mostly on a question
involving the doctrine of absolute immunity, but the principle explained above holds true for qualified
immunity as well.

                                                    5
     Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 6 of 20




        “When the interlocutory appeal is from the denial of a motion to dismiss . . . or from the

denial of a motion for summary judgment based on qualified immunity, the central issue in the

appeal is the defendant’s asserted right not to have to proceed to trial.” Stewart, 915 F.2d at

575–76. “The interruption of the trial proceedings is the central reason and justification for

authorizing such an interlocutory appeal in the first place.” Id. at 576. So, “in such cases the

divestiture of jurisdiction brought about by the defendant’s filing of a notice of appeal is virtually

complete” in the sense that the district court retains “jurisdiction only over peripheral matters

unrelated to the disputed right not to have [to] defend the . . . action at trial.” Id. The Jefferson

County Defendants argue, in effect, that this rationale extends to their case—meaning they

shouldn’t have to proceed with discovery while their appeal is pending. Doc. 189 at 1.

       “Because the district court is divested of jurisdiction to proceed to trial by the filing of a

notice of interlocutory appeal . . . there is the risk that such interlocutory appeals will be subject

to abuse.” Stewart, 915 F.2d at 576. For this reason, a district court may regain jurisdiction—

while the interlocutory appeal proceeds—if it certifies the appeal a “frivolous” one. Id. at 576–

78 (“To regain jurisdiction, [the district court] must take the affirmative step of certifying the

appeal as frivolous or forfeited, and until that step is taken it simply lacks jurisdiction to proceed

with the trial.”); see also Bowling v. United States, No. 04-2320-JAR, 2009 WL 1322583, at *4

(D. Kan. May 11, 2009) (“The Tenth Circuit has noted that an interlocutory appeal does not

necessarily leave the district court powerless to prevent intentional dilatory tactics by a

defendant.” (citing Stewart, 915 F.2d at 576)).

       “In making its determination” whether an appeal is frivolous, “the district court must

conduct a hearing on the issue[.]” Bowling, 2009 WL 1322583, at *4 (citing Stewart, 915 F.2d at

576). If the district court discerns a reasoned basis for concluding an appeal is frivolous, it must,



                                                   6
     Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 7 of 20




to regain jurisdiction, “state those reasons explicitly[.]” Id. (citing Stewart, 915 F.2d at 576).

“[I]t is the plaintiff’s burden to obtain a determination that the defendant’s appeal is frivolous or

dilatory.” Stewart, 915 F.2d at 577 (citing Apostol v. Gallion, 870 F.2d 1335, 1339 (7th Cir.

1989)).

          A district court’s decision certifying an interlocutory appeal as frivolous doesn’t come at

the cost of appellate review. See Langley v. Adams Cnty., Colo., 987 F.2d 1473, 1477 (10th Cir.

1993) (“Once a district court so certifies a qualified immunity appeal as frivolous and thus

regains jurisdiction, that does not affect our jurisdiction.”). Instead, “‘both the district court and

the court of appeals shall have jurisdiction to proceed.’” United States v. Hines, 689 F.2d 934,

937 (10th Cir. 1982) (quoting United States v. Leppo, 634 F.2d 101, 105 (3d Cir. 1980)). In

other words, and given that “[u]nlike an appeal from a final judgment, an interlocutory appeal

disrupts ongoing proceedings in the district court,[,]” the option to certify an interlocutory appeal

as frivolous exists as a unique tool for district courts who might otherwise watch helplessly while

a case stagnates. Stewart, 915 F.2d at 575. If the district court disagrees with the movant and

declines to certify the interlocutory appeal as frivolous, the trial automatically is stayed pending

the appellate court’s decision. Id. at 577 (“‘In the absence of the district court’s reasoned finding

of frivolousness or forfeiture . . . the trial is automatically put off[.]’” (quoting Apostol, 870 F.2d

at 1339)).

          What counts as a frivolous interlocutory appeal? Unfortunately, there’s no scientific

formula to apply to this question. Braley v. Campbell, 832 F.2d 1504, 1511 (10th Cir. 1987)

(“‘[F]rivolity, like obscenity, is often difficult to define.’” (quoting WSM, Inc. v. Tenn. Sales Co.,

709 F.2d 1084, 1088 (6th Cir. 1983)). However, our Circuit and others have elaborated on the

concept to some degree. The Tenth Circuit asks whether “‘the result is obvious, or the



                                                   7
     Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 8 of 20




appellant’s arguments of error are wholly without merit.’” Id. at 1510 (quoting Taylor v. Sentry

Life Ins. Co., 729 F.2d 652, 656 (9th Cir. 1984)). In the context of qualified immunity, “the

‘frivolousness’ standard asks not what the law was, but whether it could even be argued that the

law was not clearly established.” Stewart, 915 F.2d at 583 n.14. “An appeal is frivolous if

baseless, unfounded or a sham.” Kickapoo Tribe of Indians v. Kansas, Nos. 92-4233-SAC, 92-

4234-SAC, 1993 WL 192795, at *5 (D. Kan. May 19, 1993) (citing Apostal, 870 F.2d at 1339).

In Hines, the Tenth Circuit offered this guiding principle:

       There must be a reasoned choice so that the divestiture of jurisdiction rule,
       applicable generally when a defendant files a notice of appeal, should not leave the
       trial court powerless to prevent intentional dilatory tactics by enabling a defendant
       unilaterally to obtain a continuance at any time prior to trial by merely filing a
       motion, however frivolous, and appealing the trial court’s denial thereof.

Hines, 689 F.2d at 936–37 (citing United States v. Dunbar, 611 F.2d 985, 987–88 (5th Cir.), cert.

denied, 447 U.S. 926 (1980)).

       To review, before moving on to the main event, “when a defendant files an appeal based

on qualified immunity, the district court is divested of jurisdiction and any subsequent action is

null and void.” Bowling, 2009 WL 1322583, at *3 (citing Stewart, 915 F.2d at 575). But, a

party facing its opponent’s interlocutory appeal may file a motion with the district court seeking

to certify the appeal as frivolous, and “‘a district court may certify to the court of appeals that the

appeal is frivolous and get on with the trial.’” Stewart, 915 F.2d at 577 (quoting Apostol, 870

F.2d at 1339). Plaintiff bears the burden of proving the interlocutory appeal is frivolous. Id.

(citation omitted). And if the court agrees—after conducting a hearing and putting pen to paper

to supply its “‘written findings’”—the court may proceed with the action while the appellate

court reviews the interlocutory appeal. Hines, 689 F.2d at 937 (“‘[B]oth the district court and the

court of appeals shall have jurisdiction to proceed.’” (quoting Leppo, 634 F.2d at 105)).



                                                   8
       Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 9 of 20




III.    Analysis

        The center of gravity for the present dispute is the parties’ divergent views whether the

Supreme Court’s holding in Parratt v. Taylor, 451 U.S. 527 (1981) extends to substantive, as

well as procedural due process claims.6 Compare Doc. 190 at 5 (Pl.’s Reply) (“Parratt does not

apply to substantive due process claims and there is no likelihood the Tenth Circuit would hold

otherwise.”) with Doc. 189 at 1 (Defs.’ Resp.) (“[T]he appeal is not frivolous because the Tenth

Circuit hasn’t decided whether Parratt . . . precludes substantive due process claims.”).

Defendants assert their appeal involves more than just that one issue. See Doc. 189 at 5

(asserting that “[i]n addition” to their Parratt arguments, defendants’ appeal also involves

“multiple arguments regarding both prongs of the qualified immunity analysis”). But this

matter’s predominant focus is the Parratt issue. And that issue is both the starting and ending

point for the question whether defendants’ appeal is frivolous.

        A.     Defendants’ Interlocutory Appeal Arguments About Parratt

        According to plaintiff, the question “whether the Parratt procedural due process doctrine

applies to substantive due process claims” flies in the face of “decades of contrary law” such that

defendants’ interlocutory appeal is frivolous. Doc. 190 at 5. The Jefferson County Defendants

see things differently. They contend the court should deny plaintiff’s motion “simply because

[the] appeal raises an issue of first impression” for the Tenth Circuit—i.e., whether Parratt

should extend to substantive due process claims. Doc. 189 at 1. Neither party appears to contest

what’s obvious: Parratt plainly applies in the procedural due process context. See, e.g., Doc.

190 at 6 (explaining “Parratt dealt with procedural due process claims—where the deprivation

by state action of a constitutionally protected interest was not in itself unconstitutional—and the



6
        Parratt was overruled on other grounds by Daniels v. Williams, 474 U.S. 327, 328 (1986).

                                                   9
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 10 of 20




only constitutional dimension to the issue was whether the state-provided process was

constitutional” (citing Parratt, 451 U.S. at 537)).

       The court has written at great length about this issue. See Doc. 158 at 38–91 (discussing

Parratt, its progeny, and considering those cases in the context of procedural and substantive due

process claims). To the extent defendants argued in their Motion to Dismiss that Parratt

precluded plaintiff’s procedural due process claims, the court agreed with them. See, e.g., id. at

103 (“[T]he court agrees with defendants, i.e., such claims are barred by Parratt and the

availability of a malicious prosecution tort under Kansas law.”). Although the run up to this

conclusion required extensive explanation, the conclusion itself wasn’t a difficult one to reach

because the law is clear on this point. See id. at 38–91 (reviewing Parratt and collecting

subsequent cases holding plaintiffs’ procedural due process claims are barred by the availability

of an adequate state post-deprivation remedy). Stated simply: controlling precedent provides

that “a § 1983 malicious prosecution claim based on a Fourteenth Amendment procedural due

process violation is not viable where an adequate state law remedy exists.” Id. at 78.

               1. Parratt and Procedural Due Process

       The court has outlined the Parratt facts so often that, by now, the parties likely have

committed them to memory. A prisoner housed in a Nebraska correctional facility had spent

about twenty dollars on some hobby materials, and he expected to receive them at his

correctional facility via mail. Parratt, 451 U.S. at 529–30. But, even though the “packages

arrived at the complex and were signed for by two employees who worked in the prison hobby

center[,]” the inmate never received the materials. Id. at 530 (explaining the prisoner was “in

segregation at the time” the packages arrived “and was not permitted to have the hobby

materials” until after his release from segregation, but “officials were never able to locate the



                                                 10
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 11 of 20




packages or to determine what caused their disappearance”). That might sound like much ado

about little, but, “because 28 U.S.C. § 1343, the predicate for the jurisdiction of the United States

District Court, contains no minimum dollar limitation,” the prisoner “was authorized by

Congress to bring his action under that section if he met its requirements and if he stated a claim

for relief under 42 U.S.C. § 1983.” Id. at 529.

         And that’s exactly what he did. Claiming prison officials’ “conduct deprived him of

property without due process of law in violation of the Fourteenth Amendment of the United

States Constitution[,]” the inmate’s lawsuit wound its way through the federal courts all the way

to its highest rung. Id. at 530. Justice Rehnquist didn’t exactly see eye to eye with the

respondent prisoner. “Nothing in that Amendment protects against all deprivations of life,

liberty, or property by the State.” Id. at 537 (emphasis added). Instead, then-Associate Justice

Rehnquist wrote that state law tort remedies “could have fully compensated the respondent for

the property loss he suffered, and we hold that they are sufficient to satisfy the requirements of

due process.” Id. at 544.

         These details hardly parallel plaintiff’s allegations here. In stark contrast to Parratt’s lost

hobby kit, Mr. Bledsoe alleges he lost more than a decade of his constitutionally protected

freedoms to a nefarious conspiracy. See Doc. 190 at 2–3 (summarizing briefly plaintiff’s

allegations in this lawsuit). It’s true that some cases following Paratt have bridged this gap at

least a bit. In its Order on defendants’ Motion to Dismiss, the court reviewed these cases in

detail and concluded that none brought the facts of this case within their reach. See Doc. 158 at

38–91.




                                                   11
     Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 12 of 20




                 2. The Parties’ Arguments About Parratt

        Plaintiff argues none of these cases even approach the possibility that Parratt might

extend to apply to substantive due process claims like his. See Doc. 190 at 7 (“Defendants’

contention that the Tenth Circuit will depart from Parratt’s express limiting language and the

opinions of its sister circuits is frivolous.”). For instance, plaintiff remarks that Parratt

“explained that [the Supreme Court] was seeking to bar claims from federal court only where

there had been ‘no affirmative abuse of power.’” Id. at 6 (quoting Parratt, 451 U.S. at 549

(Powell, J., concurring)).7 Here, “Plaintiff has alleged an ‘affirmative abuse of power’” so, he

says, “his claims [are] outside the ambit of Parratt.” Id. at 7 (quoting Parratt, 451 U.S. at 549

(Powell, J., concurring)). During the court’s April 27 hearing on this matter, plaintiff’s counsel

added that, in Zinermon v. Burch, 494 U.S. 113 (1990), the Supreme Court further limited cases

that could come within Parratt’s reach. See Zinermon, 494 U.S. at 136–39; see also Schulkers v.

Kammer, 955 F.3d 520, 547 (6th Cir. 2020) (“In Zinermon v. Burch . . . the Supreme Court

limited the reach of the Parratt-Hudson doctrine.”).

        Turning to the Jefferson County Defendants’ arguments, they emphasize this question as

one of first impression for the Tenth Circuit. See Doc. 189 at 3 (“Most significant to this motion,

there is an issue of first impression pending in the Jefferson County Defendants’ appeal:

whether Parratt . . . precludes as a matter of law [plaintiff’s claims] based on substantive due

process.”). And, they correctly note the “Tenth Circuit has stated that this precise issue is an

‘open question’ and ‘reserve[d] for another day the question whether [Parratt] applies to

substantive due process claims.’” Id. (quoting Browder v. City of Albuquerque, 787 F.3d 1076,

1079–81 (10th Cir. 2015)). Situated alongside the specifics of this lawsuit, the Jefferson County


7
        Plaintiff’s citation to this passage from Parratt suggests that it reflects a majority of the Court’s
opinion, but it doesn’t. Still, the court understands plaintiff’s premise within the context of this lawsuit.

                                                      12
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 13 of 20




Defendants seem to view this “open question” as something like the first domino in a row of

closely stacked tiles—if it falls, so too will the others. In other words, they observe the court’s

prior finding “that Counts II, V, and VI alleging conspiracy and failure to intervene ‘must be tied

to the constitutional deprivations alleged in the surrounding Counts I, III, and IV’ to be

actionable.” Id. (quoting Doc. 158 at 20). So, “if Counts I, III, and IV fail, then Counts II, V,

and VI also fail.” Id. For this reason alone, they contend, their interlocutory appeal isn’t

frivolous. Id.

        The Jefferson County Defendants are right about this much: the Tenth Circuit hasn’t

answered definitively whether Parratt should apply to claims rooted in substantive due process.

Indeed, all of the parties know as much because the court said so in its Order on defendants’

Motion to Dismiss. See, e.g., Doc. 158 at 47 (remarking defendants “concede that the Tenth

Circuit hasn’t conclusively determined whether Parratt should apply to substantive due process

claims”). In that Order, the court explained why it wasn’t persuaded by defendants’ arguments

that Parratt should control claims based on substantive due process because defendants’

arguments relied on dicta and concurring opinions, rather than controlling precedent. Id. at 48.

And still today, the Jefferson County Defendants haven’t convinced the court that it should draw

legal conclusions from statements lacking binding authority. Below, the court explains why their

argument is unpersuasive. And then, the court explains why the court’s views don’t equate to a

finding of frivolity.

                 3. No Court Has Held Parratt Applies to Substantive Due Process Claims

        By this court’s review, every federal circuit court has touched the issue raised by

defendants here. Right here in the Tenth Circuit, for instance, the Circuit wrote—albeit in

dicta—that if “Parratt and Hudson are applicable to the instant case they apply only to the



                                                 13
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 14 of 20




procedural due process claims under the Fifth and Fourteenth Amendments.” Lavicky v.

Burnett, 758 F.2d 468, 472 n.1 (10th Cir. 1985) (emphasis added). These principles, said the

Circuit, “do not apply to violations of substantive constitutional proscriptions under the Fourth

Amendment.” Id. (first citing Parratt, 451 U.S. at 536; then citing Hudson v. Palmer, 468 U.S.

517, 541 n.4 (1984) (Stevens, J., concurring in part and dissenting in part) (emphasis added)).

       The Tenth Circuit isn’t alone. Indeed, a dart thrown randomly at a map of our country

would land in a Circuit where one of two things were true: (1) the relevant court of appeals has

ruled that Parratt does not apply to substantive due process claims; or (2) the court of appeals

has suggested Parratt doesn’t apply to those claims. This is so in the First Circuit. Creative

Env’ts, Inc. v. Estabrook, 680 F.2d 822, 832 n.9 (1st Cir. 1982) (observing, in dicta, that some

cases may present a violation of fundamental rights, via government action, which involve

fundamentally unfair procedures and therefore go beyond the reach of Parratt). It’s especially

clear in the Second Circuit. Morello v. James, 810 F.2d 344, 348 (2d Cir. 1987) (“Intentional,

substantive violations of constitutional rights are not subject to the rule in Parratt.”); Conway v.

Vill. of Mount Kisco, N.Y., 758 F.2d 46, 48 (2d Cir. 1985) (explaining Parratt was “carefully

limit[ed] . . . to special situations involving deprivations of property”). Likewise, it’s so in the

Third Circuit. Zilich v. Lucht, 981 F.2d 694, 696 (3d Cir. 1992) (referencing in a fashion

suggesting agreement: “Writing for the Second Circuit, Judge Meskill . . . concluded that

‘[i]ntentional substantive violations of constitutional rights are not subject to the rule of

Parratt.’” (quoting Morello, 810 F.2d at 348)); see also Riley v. Jeffes, 777 F.2d 143, 147–48 (3d

Cir. 1985) (concluding prisoners have an actionable § 1983 claim relating to a “pervasive risk of

harm” under the Eighth Amendment but not for similar risk of property loss under Parratt and

Hudson). The same is true in the Fourth Circuit. Dean for and on behalf of Harkness v.



                                                  14
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 15 of 20




McKinney, 976 F.3d 407, 420 (4th Cir. 2020) (“But the Parratt-Hudson doctrine does not bar the

plaintiff’s substantive due process claim.”); Temkin v. Frederick Cnty. Comm’rs, 945 F.2d 716,

720 (4th Cir. 1991) (“[S]ome abuses of governmental power may be so egregious or outrageous

that no state post-deprivation remedy can adequately serve to preserve a person’s constitutional

guarantees of freedom from such conduct.”); Daniels v. Williams, 720 F.2d 792, 796 (4th Cir.

1983) (“Therefore, we hold that the Parratt analysis applies to deprivations of nonproperty

interests which do not violate substantive constitutional rights[.]” (emphasis added)). In the

Fifth Circuit, defendants would lose this issue. Castellano v. Fragozo, 352 F.3d 939, 942 (5th

Cir. 2003) (“We hold that a state’s manufacturing of evidence and knowing use of that evidence

along with perjured testimony to obtain a wrongful conviction deprives a defendant of his long

recognized right to a fair trial secured by the Due Process Clause, a deprivation of a right not

reached by the Parratt doctrine.”); O’Quinn v. Manuel, 773 F.2d 605, 608 (5th Cir. 1985)

(“[T]he Parratt rule does not apply to alleged violations of substantive rights incorporated into

the [F]ourteenth [A]mendment, and the existence of subject matter jurisdiction over appellant’s

civil rights claims is therefore not affected by the availability of state remedies.” (citation

omitted)). In the Sixth Circuit, they’d fare no better. Wilson v. Beebe, 770 F.2d 578, 585–86

(6th Cir. 1985) (holding Parratt applies to procedural due process claims involving either

property or liberty interests, but asserting—albeit as dicta—that Parratt wouldn’t apply to

substantive due process claims). In the Seventh Circuit, there’s no question defendants would

lose the issue. Avery v. City of Milwaukee, 847 F.3d 433, 441 (7th Cir. 2017) (“The availability

of a state-law remedy for malicious prosecution doesn’t defeat a federal due-process claim

against an officer who fabricates evidence that is later used to obtain a wrongful conviction.”);

Armstrong v. Daily, 786 F.3d 529, 539 (7th Cir. 2015) (“Armstrong’s claims seek to vindicate



                                                  15
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 16 of 20




rights of fundamental fairness and thus differ in kind from procedural due process claims

governed by Parratt, which seek only notice and a hearing before a deprivation occurs.”). In the

Eighth Circuit, their argument would fail. Williams-El v. Johnson, 872 F.2d 224, 228 (8th Cir.

1989) (“The Parratt doctrine has not been applied to questions of substantive due process

. . . and the reason is clear. . . . [s]ubstantive due process . . . proscribes ‘certain government

actions regardless of the fairness of the procedures used to implement them.’” (quoting Daniels

v. Williams, 474 U.S. 327, 331 (1986) (further citations omitted)); L&H Sanitation, Inc. v. Lake

City Sanitation, Inc., 769 F.2d 517, 523–24 (8th Cir. 1985) (“Parratt does not bar a § 1983

action based on the assertion of a substantive constitutional right[.]” (citation and internal

quotation marks omitted)). In the Ninth Circuit, the Jefferson County Defendants would have

little chance with this argument. Smith v. City of Fontana, 818 F.2d 1411, 1415 (9th Cir. 1987)

(“Only claims lying within the third category of constitutional protections—procedural

protections against wrongful deprivations of life, liberty or property—fall within the scope of the

Parratt doctrine.”);8 see also Robins v. Harum, 773 F.2d 1004, 1009 (9th Cir. 1985) (“Therefore,

we conclude that the Parratt analysis is not applicable to a claim, such as the instant excessive

use of force claim, brought under the Fourth Amendment.”). The same goes in the Eleventh

Circuit. Gilmere v. City of Atlanta, 774 F.2d 1495, 1499–1500 (11th Cir. 1985) (en banc)

(holding “Parratt itself . . . indicated that its analysis was not based upon the conclusion that all

section 1983 claims were to be turned into state torts whenever possible,” and the Supreme

Court’s reasoning “implicitly distinguishes procedural due process claims from all the other

constitutional violations that are complete regardless of the subsequent adjudicative procedures




8
         Smith was overruled on other grounds by Hodgers-Durgin v. de la Vina, 199 F.3d 1037 (9th Cir.
1999).

                                                   16
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 17 of 20




being used” (citations omitted));9 see also Hall v. Sutton, 755 F.2d 786, 787 (11th Cir. 1985)

(“Where there is a claim of a substantive deprivation of a constitutional right, Parratt v. Taylor

and the availability of state remedies provide no bar to federal court adjudication under 42

U.S.C. § 1983.” (citations omitted)). Last, the D.C. Circuit has expressed some ambivalence, but

hinted at similar inclinations. Washington v. Dist. of Columbia, 802 F.2d 1478, 1481 (D.C. Cir.

1986) (“If appellees themselves had attacked and injured appellant and thus deprived him of this

constitutionally secured interest in personal security, appellant might well have an action under

section 1983, although the question would remain whether the availability of state due process in

the form of workmen’s compensation benefits would provide appellees with a sufficient

defense.”); see also id. at 1480 (explaining prior cases addressing due process claims under

Section 1983 “draw a distinction between those rights secured by the Constitution or federal law

and those secured only under state tort law; section 1983 provides a remedy only for injuries to

the former”).

       The landscape isn’t any better for defendants in this judicial district. Judge Vratil made it

clear that she rejects the argument advanced by defendant’s appeal. McIntyre v. Unified Gov’t of

Wyandotte Cnty. & Kansas City, Kan., No. 18-2545-KHV, 2020 WL 1028303, at *9 (D. Kan.

Mar. 3, 2020). Much like this case, McIntyre is a currently active lawsuit. Plaintiffs there

“allege that defendants arrested, prosecuted and imprisoned” a young man “for a crime that he

did not commit, and they bring various claims under 42 U.S.C. § 1983 and state law.” Id. at *1;

see also id. at *4 (explaining plaintiffs allege the young man was incarcerated when he was 17

years old and “spent 23 years in prison for crimes that he did not commit”). Just as here, the

McIntyre defendants filed motions to dismiss. Id. at *1. Likewise, one of the McIntyre



9
       Gilmere was abrogated on other grounds by Graham v. Connor, 490 U.S. 386 (1989).

                                                17
      Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 18 of 20




defendants argued “the Parratt doctrine bars [formerly incarcerated plaintiff’s] claims for

malicious prosecution . . . and his claims for evidence fabrication and Brady violations[.]” Id. at

*8.

        Judge Vratil wasn’t having any of this argument. “Circuits have explained, when

plaintiff alleges that he was wrongfully convicted in a trial tainted by falsified or destroyed

evidence, his malicious prosecution claim ‘is grounded in the due process guarantee of

fundamental fairness in criminal prosecutions’” such that “‘Parratt ‘doesn’t apply in this

context.’” Id. at *9 (first quoting Armstrong, 786 F.3d at 540; then quoting Avery, 847 F.3d at

441). And in this case, the court already has shared its view on the matter: “violating the right to

a fair trial ‘so greatly threatens individual liberty that it must be forever condemned as a matter

of constitutional principle’—i.e., it constitutes a substantive due process right.” Doc. 158 at 44

(quoting Hudson v. Palmer, 468 U.S. 517, 556 (1984) (Stevens, J., dissenting)).

        So, one might reasonably ask, why isn’t the appeal in this case frivolous?

                4. The Tenth Circuit Hasn’t Ruled Definitively the Issue Whether Parratt
                   Precludes Plaintiff’s Substantive Due Process Claims

        In Browder, the Tenth Circuit stopped short of ruling decisively about Parratt and

substantive due process claims. Browder, 787 F.3d at 1081. Instead, the Circuit concluded that

appellant had forfeited any arguments on this front for procedural reasons. Id. And so, the

Circuit “deem[ed] any Parratt argument forfeited and reserve[d] for another day the question

whether it applies to substantive due process claims—the very course the Supreme Court itself

charted when the defendant in Lewis similarly failed to raise a Parratt argument.” Id. (citing

Cnty. of Sacramento v. Lewis, 523 U.S. 833, 840 n.4 (1998)). Browder didn’t reference Lavicky,

the earlier case where the Tenth Circuit expressed the following dicta: “Parratt and Hudson are

applicable to the instant case . . . only to the procedural due process claims . . . . [and] [t]hey do

                                                  18
      Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 19 of 20




not apply to violations of substantive constitutional proscriptions under the Fourth Amendment.”

Lavicky, 758 F.2d at 472 n.1 (citations omitted).

        But what matters now is this question: Can this court say “the result [in the appeal] is

obvious[,]” or that defendants’ “arguments of error are wholly without merit[?]” Braley, 832

F.2d at 1510–11 (citations omitted). Can the court call their argument “baseless, unfounded or a

sham[?]” Kickapoo Tribe of Indians, 1993 WL 192795, at *5 (citation omitted). That’s the

rubric the court must apply when it evaluates a frivolity motion. Because the Tenth Circuit—at

least most recently—has called the issue “an open question” and deferred “for another day[,]”

the court can’t call the question defendants raise in their appeal frivolous.10

IV.     Conclusion

        Plaintiff’s motion to certify forces the court to make a binary choice. One option would

halt discovery in this aging matter (or at least a substantial portion of it), while the second

interlocutory appeal in this case proceeds. The other option permits discovery to proceed across

the case while the Circuit considers an appeal deemed frivolous (by the district court, at least).

While the court is skeptical about defendants’ chances and fully mindful of the need for this case

to get going, the opinion that matters belongs to the Tenth Circuit. And under the demanding

standard this court must honor, the court cannot say that plaintiff has shown the appeal is




10
         The court can say, however, that it’s perplexed by defendants’ appeal. Their Memorandum
opposing plaintiff’s Motion to Certify Interlocutory Appeal as Frivolous centers the debate around
Parratt. See Doc. 189 at 1 (arguing plaintiff’s motion “should be denied simply because [the] appeal
raises an issue of first impression” for the Tenth Circuit—i.e., the issue whether Parratt precludes
substantive due process claims). Their other arguments—each of them barely explained—consume about
one page. See id. at 3–4. But defendants seem to have flipped the script on appeal. Their opening brief
to the Circuit devotes just five of 35 total pages of legal arguments to the Parratt conundrum. See
Opening Brief of Defendants-Appellants at 55–59, Bledsoe v. Bd. of Cnty. Comm’rs, Jefferson Cnty.
Kan., No. 20-3252 (10th Cir. Feb. 16, 2021), ECF No. 010110480755. So, before this court, they
describe the Parratt inquiry as their predominant concern. But in the Tenth Circuit, it seems just slightly
more than ancillary.

                                                    19
    Case 2:16-cv-02296-DDC-JPO Document 197 Filed 05/07/21 Page 20 of 20




frivolous. Given that conclusion, one the court reaches reluctantly, the court must deny

plaintiff’s Motion to Certify Interlocutory Appeal as Frivolous (Doc. 179).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion to

Certify Interlocutory Appeal as Frivolous (Doc. 179) is denied.

       IT IS SO ORDERED.

       Dated this 7th day of May, 2021, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               20
